DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 19 and 23-25 are pending as amended on 3/22/2022. 
The examiner assigned to this application has changed.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that the art cited to establish lack of unity (Hoffman) does not teach or suggest the special technical feature (BACT/XT copolyamide). The examiner agrees for the reasons set forth by Applicant. However, the restriction is maintained, as the special technical feature (a semi-crystalline polyamide composition as recited in claim 1) is disclosed by Oda et al (US 2016/0046765). See the rejection below. Since the special technical feature does not make a contribution over the prior art in view of Oda, restriction is deemed proper. Claims 17, 19 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (last two lines) recites a proviso that when X is a C6 linear diamine, BACT is present at a molar range of 60-90% and 6T is present at a molar range of 10-60%.  The scope of the claim is indefinite, because it is not clear how one could select a value of 6T within the recited range and greater than 40 mol% (e.g., 60 mol%) while still satisfying the requirement for BACT to be present at a molar range of 60-90%. Applicant may wish to consider overcoming this rejection by amending the range of 6T molar content to be 10 to 40%.  Claims 2-16 are rejected on the same grounds due to their dependence from claim 1. 
Claim 15 recites a preamble which includes “particularly for a mechanical part or a structural part containing said material…” The phrase "particularly for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires X to be a linear aliphatic diamine with 4-8 carbons. Claim 8 depends from claim 1, yet requires X to have 10 carbons, which is outside the range recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765).
As to claims 1, 5-7, 9-11 and 14, Oda discloses a polyamide oligomer and polyamide resin containing a diamine unit and dicarboxylic acid unit [0030-0032]. The polyamide is a molding material [0077].
Regarding the diamine:
Oda discloses a diamine unit which contains 70 mol% or more of a diamine according to formula I-1 or I-2 [0035], wherein diamines according to formula I-2 include 1,3- and 1,4-bis(aminomethyl)cyclohexane (herein “BAC”) [0037]. Oda discloses that in a case where the crystallinity of the polyamide resin is desired to be high, it is desirable that the cis-form content ratio of the BAC is 70 mol% or more. Oda teaches that polyamide resin having higher crystallinity has better moldability, while polyamide having low crystallinity is transparent [0038]. See also example 5, wherein the diamine component is 1,3-BAC having a cis content of 70 mol% [0134]. Oda discloses that diamines which can constitute the diamine unit other than the diamine of formula I-2 include linear aliphatic diamines, and names each of the linear aliphatic diamines having 4-8 carbon atoms [0041]. 
Regarding the dicarboxylic acid:
Oda teaches that the dicarboxylic acid is of formula II-1 or II-2 [0042], and teaches that the aromatic dicarboxylic acid of formula II-2 is preferred from the viewpoint of imparting gas-barrier performance and improving molding workability in forming packaging containers and materials [0048]. See also [0052], wherein higher amounts of aromatic dicarboxylic acid (including 100 mol%) relative to aliphatic are taught to be preferred for elevating the glass transition temperature and lowering crystallinity. Oda teaches that at least one of isophthalic and terephthalic acid are preferably contained in the aromatic dicarboxylic acid unit, and that from a viewpoint of lowering Tg and crystallinity, the ratio of isophthalic/terephthalic is preferably 0/100 to 30/70 [0051]. See also example 5, wherein the dicarboxylic acid component is 100 mol% terephthalic acid [0134].
Oda fails to exemplify a copolyamide according to BACT/XT as presently recited. 
However, case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). As evidenced by Oda’s disclosure, polyamides are utilized in a variety of industrial applications [0002], and differing requirements can be met by varying types and amounts of monomers to tailor properties for a particular application. Considering the guidance given by Oda regarding the way changing monomer structures affects polyamide properties, one could have pursued various identified and predictable solutions within Oda’s disclosure with a reasonable expectation of success. 
For example, the person having ordinary skill in the art would have been motivated to prepare a polyamide from terephthalic acid as the dicarboxylic acid unit and from a diamine component comprising 1,3-BAC having 70 mol% cis content in order to increase crystallinity (as in Oda’s example 5), and would have been motivated to substitute up to 30 mol% of the 1,3-BAC (as permitted by Oda’s range recited in [0035], which requires 70 mol% or more to be formula I-2) with any “other diamine unit” named by Oda in [0041], including tetramethylenediamine, pentamethylenediamine, hexamethylenediamine, heptamethylenediamine, or octamethylenediamine (i.e., the C4-8 linear aliphatic diamines), in light of Oda’s direction to do so. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from terephthalic acid (corresponding to instant “T”), 1,3-BAC (corresponding to instant “BAC,” as recited in claims 1 and 6) and any “other diamine unit,” (including C4-8 linear aliphatic diamine, corresponding to instant “X” as recited in claim 1, or C4-6 linear aliphatic diamine, as further limited in claim 7), as suggested by Oda, utilizing any amount of 1,3-BAC within Oda’s disclosed range of 70 mol% or more of the diamine component, including an amount within the presently claimed range of 15-90 mol%. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. A polyamide formed from terephthalic acid as the dicarboxylic acid, and from 70-90 mol% BAC and 10-30 mol% C4-8 (or C4-6) linear aliphatic diamine, as suggested by Oda, has a structure according to the presently recited BACT/XT, wherein BACT is present at a molar content ranging from 70-90% and XT is present at a molar content ranging from 10-30% (and wherein the sum of the monomers that replace T, BAC and X is equal to 0, as recited in claim 9). 
Oda teaches both a polyamide oligomer and a polyamide resin which can be produced by further polymerizing the polyamide oligomer [0055]. The oligomer disclosed by Oda corresponds to a “reactive precursor polyamide prepolymer” as presently recited (i.e., instant “a,” as recited in claims 1 and 10), while the ultimately produced polyamide corresponds to the “non-reactive polyamide polymer” as presently recited (i.e., the instant alternative, “b,” as recited in claims 1 and 11). Regarding the presently recited crystallinity, as discussed above, Oda teaches that higher crystallinity is associated with better moldability, while lower crystallinity is associated with transparency [0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide as suggested by Oda with any desired degree of crystallinity depending on the desired properties (such as the desired balance between moldability and transparency), including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and including a degree of crystallinity corresponding to an enthalpy of crystallization within the range recited in claim 5. 
Oda fails to disclose addition of fibers, additives or other polymers. However, the present claim encompasses compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by Oda as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers. 
As to claim 2, Oda suggests a composition according to claim 1, as set forth above. Oda teaches that the melting point is from 300 C or higher, and preferably 360 C or lower [0076]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide composition, as suggested by Oda, having any melting temperature within the range of 300-360 C disclosed by Oda, including a melting temperature within the presently claimed range of 290-340 C.
As to claims 3 and 4, Oda suggests a composition according to claim 1, as set forth above, of a polyamide according to BACT/XT, comprising from 70-90 mol% BAC and 10-30 mol% C4-8 (or C4-6) linear aliphatic diamine (X). As evidenced by the instant specification (Table III), a BACT/XT polyamide comprising 75 mol% BAC and 25 mol% 6T has a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 140 C. Given that Oda suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that Oda suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda suggests a BACT/6T polyamide having a Tg and Tm-Tc as recited in claims 3 and 4.
As to claim 15, Oda discloses polymerizing the oligomer (corresponding to a reactive composition “a”) by extrusion [0078].

Claim(s) 1-7, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda-2 et al (JP 2010-285553; included machine translation cited herein).
As to claims 1, 5-7, 9-11 and 14, Oda-2 discloses a polyamide comprising a diamine component containing more than 40 mol% bis(aminomethyl)cyclohexane and a dicarboxylic acid component containing more than 50 mol% iso- and/or terephthalic acid (abstract). 
In particular, as to the diamine:
Oda-2 discloses that examples of the bis(aminomethyl)cyclohexane can include 1,3- and 1,4-bis(aminomethyl)cyclohexane (p 2, middle), and exemplifies use of 1,3-BAC (see p 5). Oda-2 teaches that the cis isomer ratio is preferably 70 mol% or more in order to have higher crystallinity and good moldability (p 2, middle). Oda-2 further teaches using a linear aliphatic diamine in combination in order to improve crystallinity, and names hexamethylenediamine (HMDA) as particularly preferred, in a range not exceeding 60 mol% (p 2, bottom). As evidenced by Oda-2’s table 1 (p 8, original), as the content of HMDA relative to 1,3-BAC increases, the glass transition temperature of the polyamide decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from 1,3-BAC and HMDA utilizing any amount of HMDA within Oda-2’s disclosed range of up to 60 mol% in order to achieve the desired crystallinity and glass transition temperature, including an amount of HMDA within the presently claimed range of 10-40 mol%. 
As to the dicarboxylic acid:
As noted above, Oda-2 discloses that the dicarboxylic acid includes isophthalic and/or terephthalic acid (paragraph bridging pp 2-3). The person having ordinary skill in the art would have understood “and/or” to indicate that Oda-2 discloses utilizing either isophthalic or terephthalic acid individually, or, utilizing the two in combination. Additionally, as evidenced by a comparison of Oda-2’s comparative examples 1 and 2 in Table 1, the person having ordinary skill in the art would have expected a polyamide from terephthalic acid alone to have a higher glass transition temperature, relative to an analogous polyamide comprising a combination of isophthalic and terephthalic acids. The person having ordinary skill in the art would have been motivated, therefore, to utilize terephthalic acid as the sole dicarboxylic acid in order to increase the heat resistance of the polyamide resin.
 It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from a diamine component of 1,3-BAC in combination with 10-40 mol% HMDA, and from any dicarboxylic component chosen from isophthalic and/or terephthalic acid, as disclosed by Oda-2, including from terephthalic acid alone, in order to provide Oda-2’s heat resistant polyamide resin. 
As to the recited crystallinity, Oda-2 teaches utilizing the cis isomer of BAC in order to achieve higher crystallinity and good moldability, and teaches using aliphatic diamine in combination with BAC, up to 60 mol%, to improve crystallinity (p 2). It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate content of BAC cis isomer within Oda-2’s disclosed range of 70 mol% or more, and any appropriate amount of aliphatic diamine within Oda-2’s disclosed range of up to 60 mol%, in order to achieve the desired degree of crystallinity in the product polyamide, including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and corresponding to an enthalpy of crystallization as recited in claim 5. 
As to the recitation of a reactive prepolymer (a) or non-reactive polymer (b):
Oda-2 teaches a polyamide resin obtained by melt-polycondensation, which can then be further subjected to solid phase polymerization to increase the degree of polymerization (p 3, middle). Therefore, the polyamide obtained prior to solid phase polymerization corresponds to the presently recited reactive prepolymer (a), while the final polyamide obtained after solid phase polymerization corresponds to the presently recited non-reactive polyamide polymer (b). 
As to the presently recited fibers, additives and/or other polymers: the present claims encompass compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by Oda-2 as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers.
As to claims 2-4, Oda-2 suggests a composition according to claim 1, as set forth above, of a polyamide according to BACT/XT, comprising from 60-90 mol% BAC and 10-40 mol% hexamethylenediamine (X). As evidenced by the instant specification (Table III), a BACT/XT polyamide comprising 75 mol% BACT and 25 mol% 6T has a Tm of 306 C, which is within the presently claimed range of 290-340 C, a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 140 C. Given that Oda-2 suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that Oda-2 suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda-2 suggests a BACT/6T polyamide having a Tm, Tg and Tm-Tc as recited in claims 2- 4.

Claim(s) 1-7, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765) in view of Oda-2 et al (JP 2010-285553; included machine translation cited herein).
As to claims 1, 5-7, 9-11 and 14, Oda discloses a polyamide oligomer and polyamide resin containing a diamine unit and dicarboxylic acid unit [0030-0032]. The polyamide is a molding material [0077].
Regarding the diamine:
Oda discloses a diamine unit which contains 70 mol% or more of a diamine according to formula I-1 or I-2 [0035], wherein diamines according to formula I-2 include 1,3- and 1,4-bis(aminomethyl)cyclohexane (herein “BAC”) [0037]. Oda discloses that in a case where the crystallinity of the polyamide resin is desired to be high, it is desirable that the cis-form content ratio of the BAC is 70 mol% or more. Oda teaches that polyamide resin having higher crystallinity has better moldability, while polyamide having low crystallinity is transparent [0038]. See also example 5, wherein the diamine component is 1,3-BAC having a cis content of 70 mol% [0134]. Oda discloses that diamines which can constitute the diamine unit other than the diamine of formula I-2 include linear aliphatic diamines, and names each of the linear aliphatic diamines having 4-8 carbon atoms [0041]. 
Regarding the dicarboxylic acid:
Oda teaches that the dicarboxylic acid is of formula II-1 or II-2 [0042], and teaches that the aromatic dicarboxylic acid of formula II-2 is preferred from the viewpoint of imparting gas-barrier performance and improving molding workability in forming packaging containers and materials [0048]. See also [0052], wherein higher amounts of aromatic dicarboxylic acid (including 100 mol%) relative to aliphatic are taught to be preferred for elevating the glass transition temperature and lowering crystallinity. Oda teaches that at least one of isophthalic and terephthalic acid are preferably contained in the aromatic dicarboxylic acid unit [0051]. See example 5, wherein the dicarboxylic acid component is 100 mol% terephthalic acid [0134].
Oda fails to exemplify a copolyamide according to BACT/XT as presently recited (i.e., a polyamide which differs from Oda’s exemplified BACT by replacing some of the BAC diamine with an “X” linear aliphatic diamine). 
Like Oda, Oda-2 discloses a polyamide comprising a diamine component containing bis(aminomethyl)cyclohexane, and a dicarboxylic acid component containing iso- and/or terephthalic acid (abstract).  Oda-2 discloses that examples of the bis(aminomethyl)cyclohexane can include 1,3- and 1,4-bis(aminomethyl)cyclohexane (p 2, middle), and exemplifies use of 1,3-BAC (see p 5). Similar to Oda, Oda-2 teaches that the cis isomer ratio of BAC is preferably 70 mol% or more in order to have higher crystallinity and good moldability (p 2, middle). Oda-2 further teaches using a linear aliphatic diamine in combination with BAC in order to improve crystallinity, and names hexamethylenediamine (HMDA) as particularly preferred, in a range not exceeding 60 mol% (p 2, bottom). As evidenced by Oda-2’s table 1 (p 8, original), as the content of HMDA relative to 1,3-BAC increases, the glass transition temperature of the polyamide decreases. 
Therefore, in light of Oda-2, the person having ordinary skill in the art would have been motivated to include HMDA as “other diamine unit” disclosed by Oda, in order to achieve a desired crystallinity and glass transition temperature. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from terephthalic acid (corresponding to instant “T”) and 1,3-BAC (corresponding to instant “BAC,” as recited in claims 1 and 6), as disclosed and exemplified by Oda, by substituting the BAC with up to 30 mol% HMDA as Oda’s “other diamine unit” (i.e., thereby forming BACT/6T, utilizing an amount of 1,3-BAC within Oda’s required range of 70 mol% or more of the diamine component), including substituting BAC with an amount of HMDA within the presently claimed range of 10-40 mol%.
A polyamide formed from terephthalic acid as the dicarboxylic acid, and from 70-90 mol% BAC and 10-30 mol% HMDA, as suggested by Oda, has a structure according to the presently recited BACT/XT, wherein BACT is present at a molar content ranging from 70-90% and XT is present at a molar content ranging from 10-30% (and wherein the sum of the monomers that replace T, BAC and X is equal to 0, as recited in claim 9). 
Oda teaches both a polyamide oligomer and a polyamide resin which can be produced by further polymerizing the polyamide oligomer [0055]. The oligomer disclosed by Oda corresponds to a “reactive precursor polyamide prepolymer” as presently recited (i.e., instant “a,” as recited in claims 1 and 10), while the ultimately produced polyamide corresponds to the “non-reactive polyamide polymer” as presently recited (i.e., the instant alternative, “b,” as recited in claims 1 and 11). Regarding the presently recited crystallinity, as discussed above, Oda teaches that higher crystallinity is associated with better moldability, while lower crystallinity is associated with transparency [0038]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide as suggested by Oda with any desired degree of crystallinity depending on the desired properties (such as the desired balance between moldability and transparency), including a degree of crystallinity corresponding to “semi-crystalline” as recited in claim 1, and including a degree of crystallinity corresponding to an enthalpy of crystallization within the range recited in claim 5. 
Oda fails to disclose addition of fibers, additives or other polymers. However, the present claim encompasses compositions comprising 100% by weight of the polyamide polymer. Therefore, the polyamide as suggested by Oda as discussed above meets the (molding) composition, as presently recited in claims 1 and 14, comprising 0 wt% short fibers and 0 % additives/other polymers. 
As to claim 2, modified Oda suggests a composition according to claim 1, as set forth above. Oda teaches that the melting point is from 300 C or higher, and preferably 360 C or lower [0076]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide composition, as suggested by modified Oda, having any melting temperature within the range of 300-360 C disclosed by Oda, including a melting temperature within the presently claimed range of 290-340 C.
As to claims 3 and 4, modified Oda suggests a composition according to claim 1, as set forth above, of a polyamide according to BACT/6T, comprising from 70-90 mol% BAC and 10-30 mol% HMDA. As evidenced by the instant specification (Table III), a BACT/6T polyamide comprising 75 mol% BAC and 25 mol% 6T has a Tg of 176 C, which is above the presently recited minimum of 130 C, and a Tm-Tc of 34 C, which is below the presently recited maximum of 140 C. Given that modified Oda suggests a BACT/6T polyamide from the same monomers in substantially the same proportions as the BACT/6T polyamide of instant Table III, there is reasonable basis to conclude that modified Oda suggests a polyamide having substantially the same properties as the BACT/6T polyamide of instant Table III. There is reasonable basis to conclude, therefore, that Oda suggests a BACT/6T polyamide having a Tg and Tm-Tc as recited in claims 3 and 4.
As to claim 15, Oda discloses polymerizing the oligomer (corresponding to a reactive composition “a”) by extrusion [0078].

Claim(s) 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al (US 2016/0046765) in view of Oda-2 et al (JP 2010-285553; included machine translation cited herein) and Harder et al (US 2009/0062452). 
The rejection of claims 1-7, 9-11, 14 and 15 over Oda in view of Oda-2 is incorporated here by reference. 
Oda fails to specifically teach an additive as presently recited in claims 12 and 13, or injection molding as recited in claim 16.
As to claims 12 and 13, Harder discloses polyamide molding compounds reinforced with flat glass fibers [0002], comprising 20-60 wt% polyamide [0018] and 40-80 wt% filler containing 20-80 wt% flat glass fibers [0033-0035] and 0-20 wt% additives/auxiliary substances [0039]. Harder discloses molding, including by injection molding, to produce a molded article [0042]. Harder teaches that reinforced polyamides have high stiffness, good impact strength and high deflection temperature [0004, 0113]. The other additives disclosed by Harder include lubricants, nucleating agents, flame retardants [0117], UV absorbers, antioxidants [0122]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a BACT/XT polyamide composition, as suggested by modified Oda, by further including glass fibers and additives, as disclosed by Harder, in order to achieve the desired levels of reinforcement and/or to impart properties associated with any known additive (lubrication, nucleation, flame resistance, antiaging, stabilization etc…). It would have been further obvious to the person having ordinary skill in the art to have utilized amounts of polyamide (20-60 wt%), reinforcing fibers and additives (40-80 wt%) within the ranges disclosed by Harder, including amounts within the presently claimed ranges of 30-100 wt% polyamide, 0-70 wt% fibers and 0 to 50 wt% additives, in order to achieve the advantages disclosed by Harder as being associated with each component.
As to claim 16, Oda discloses forming the polyamide resin into an article [0077]. When preparing a molded article from the composition of BACT/6T suggested by modified Oda, the person having ordinary skill in the art would have been motivated to utilize any suitable technique conventionally used in the art for forming molded articles, including injection molding, as disclosed by Harder in [0042-43], in order to form an injection molded part. See also [0109] of Harder for a disclosure of conventional injection molding processing techniques. It would have been obvious to the person having ordinary skill in the art, therefore, to have formed an article from BACT/6T polyamide resin, as suggested by Oda, by utilizing an injection molding process as disclosed by Harder (thereby arriving at a process as recited in claim 16 comprising steps “i” and “iii”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766